Citation Nr: 0608058	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  94-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a compression fracture at T5.

3.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a ruptured medial tendon of the 
right elbow.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1964, service with the North Carolina Army National Guard 
from December 1964 to December 1967 with active duty for 
training in July 1965 and July 1966.  The veteran had active 
service during Operation Desert Storm/Desert Shield from 
September 1990 to June 1991 and had additional active service 
from May to July 1993 and from October 1994 to April 1995.  
In statements dated in June 2003 and thereafter, the veteran 
reported that he was retired from the Army.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision, in 
part, denied service connection for an ankle disorder and 
denied an increased rating for the veteran's service-
connected dorsal spine disorder.  Review of the claims file 
reveals that the veteran perfected an appeal for an increased 
rating for his right elbow disorder in June 1999.  This issue 
has been added to the issues on appeal.

In April 1998, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The Board remanded 
the case for additional development in October 1998 and in a 
decision in March 2003 denied service connection for a 
stomach disorder.  In March 2003, the Board determined that 
additional development was needed as to the other issues on 
appeal and notified the veteran that the VA Medical Center in 
Durham, North Carolina, would schedule him for examination.

In June 2003 a communication was received from a 
Congressman's office with a copy of a statement from the 
veteran indicating that he wished to withdrawal his appeal.  
However, statements received from the veteran in August and 
November 2005 indicate that he wishes to continue his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Board ordered further development in this 
case in March 2003.  Thereafter, the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  The case was returned to the Board in 
February 2006.  The report of an examination dated in March 
2004 was of record and addressed the veteran's claim of 
entitlement to service connection for a right ankle disorder.  
However, it does not appear that the Board's request for an 
examination of the veteran's spine was accomplished.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  The report of the examination dated in March 2004 
has been added to the record but has not yet been considered 
by the RO.  Therefore, remand is required.

During the course of the appeal, VA revised the criteria for 
evaluating diseases and injuries of the spine.  See 38 C.F.R. 
§ 4.71, 67 Fed. Reg. 54345-54349 (August 22, 2002); see also 
38 C.F.R. § 4.71a, 68 Fed. Reg. 51454-51458 (August 27, 
2003).  The veteran has not been provided the new rating 
criteria nor has his claim been adjudicated with 
consideration of the revised regulations.

Review of the evidence of record reveals that additional 
medical examination is also required.  The United States 
Court of Appeals for Veterans Claims has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notification and development action 
required by the VCAA must be completed 
with regard all three issues on appeal.  
In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied. 

2.  The veteran must be scheduled for 
an examination to determine the current 
severity of his service-connected 
residuals of a compression fracture at 
T5.  All pertinent symptomatology and 
findings must be reported in detail.  
X-ray studies of the veteran's thoracic 
spine must be accomplished and the 
examiner must indicate whether or not 
there is a "demonstrable deformity" of 
T5.  The examiner should determine 
whether any other spinal disability is 
shown, including arthritis or other 
degenerative changes, and state whether 
any such condition is related to the T5 
compression fracture.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must report 
range of motion expressed in degrees, 
with standard ranges provided for 
comparison purposes.  The examiner must 
also address whether there is any 
neurologic abnormalities related to the 
veteran's service-connected back 
disorder.  The examiner must also 
render specific findings as to whether 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected back 
disorder.  Additionally, the examiner 
must comment upon the impact of any 
functional impairment due to the 
veteran's service-connected back 
disorder upon his ability to work. 

3.  The veteran must be scheduled for an 
examination to determine the current 
severity of his service-connected right 
elbow disorder.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of right elbow pathology 
found to be present.  In particular, the 
examiner must report any functional 
limitation found and range of motion 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished.  The examiner must also 
render specific findings as to whether 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the veteran's service-
connected right elbow disorder.  
Additionally, the examiner must comment 
upon the impact of any functional 
impairment due to the veteran's 
service-connected right elbow disorder 
upon his ability to work.

4.  Following the above, the RO should 
readjudicate the veteran's claims.  
Specifically, the veteran's claim for an 
increased rating for his back disability 
should be adjudicated under the current 
rating criteria for spine disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 
5236 to 5243 (2005).  The RO must also 
adjudicate the veteran's claim for service 
connection for a right ankle disorder with 
attention to all evidence placed in the 
claims file subsequent to the May 2002 
Supplemental Statement of the case.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued to include the revised rating 
criteria for the spine, and the veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


